Exhibit 10.1

AMENDMENT TO LOAN AGREEMENT AND NOTE

          This amendment (the “Amendment’, dated as of the date specified below,
is by and between the borrower (the “Borrower’ and the bank (the “Bank’
identified below.

RECITALS

          A.     The Borrower and the Bank have executed a Loan Agreement (the
“Agreements dated   DECEMBER 2, 2004 and the Borrower has executed a Note (the
“Note’), dated DECEMBER 2, 2004, either or both which may have been amended and
replaced from time to time, and the Borrower (and if applicable, certain third
parties) have executed the collateral documents which may or may not be
identified in the Agreement and certain other related documents (collectively
the “Loan Documents”), setting forth the terms and conditions upon which the
Borrower may obtain loans from the Bank from time to time in the stated amount
of $ 750,000.00 may be amended from time to time.

          B.     The Borrower has requested that the Bank permit certain
modifications to the Agreement and Note as described below.

          C.     The Bank has agreed to such modifications, but only upon the
terms and conditions outlined in this Amendment.

TERMS OF AGREEMENT

          In consideration of the mutual covenants contained herein, and for
other goad and valuable consideration, the Borrower and the Bank agree as
follows:

           x Change in Maturity Date. If checked here, any references in the
Agreement or Note to the maturity date or date of final payment are hereby
deleted and replaced with “- NOVEMBER 30, 2007

           o Change in Maximum Loan Amount. If checked here, all references in
the Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with “$          , which evidences an
additional $___________ available to be advanced subject to the terms and
conditions of the Agreement and Note.

           o Temporary Increase in Maximum Loan Amount. If checked here,
notwithstanding the maximum principal amount that may be borrowed from time to
time under the Agreement and Note, the maximum principal amount that may be
borrowed thereunder shall increase from $          to $          effective      
through annually.

On __________ through __________ annually, the maximum principal amount that may
be borrowed thereunder shall revert to $                     and any loans
outstanding in excess of that amount will be immediately due and payable without
further demand by the Bank.

           o Change in Multiple Advance Termination Date. If checked here, all
references in the Agreement and in the Note to the termination date for multiple
advances are hereby deleted and replaced with “

           o Change in Payment Schedule. If checked here, effective upon the
date of this Amendment, any payment terms are amended as follows:

--------------------------------------------------------------------------------




           o Change In Late Payment Fee. If checked here, subject to applicable
law, if any payment is not made on or before its due date, the Bank may collect
a delinquency charge of _.% of the unpaid amount. Collection of the late payment
fee shall not be deemed to be a waiver of the Bank’s right to declare a default
hereunder.

           o Change in Closing Fee. If checked here and subject to applicable
law, the Borrower will pay the Bank a closing fee of $ (apart from any prior
closing fee) contemporaneously with the execution of this Amendment. This fee is
in addition to all other fees, expenses and other amounts due hereunder.

           o Change in Paid-In-Full Period. If checked here, all revolving loans
under the Agreement and the Note must be paid in full for a period of at least 
consecutive days during each fiscal year. Any previous Paid-in-Full provision is
hereby replaced with this provision.

          Default Interest Rate. Notwithstanding any provision of this Note to
the contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate on
this Note shall automatically increase to a rate of 5% per annum plus the rate
otherwise payable hereunder.

          Effectiveness of Prior Documents. Except as specifically amended
hereby, the Agreement, the Note and the other Loan Documents shall remain in
full force and effect in accordance with their respective terms. All warranties
and representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.

          Preconditions to Effectiveness. This Amendment shall only become
effective upon execution by the Borrower and the Bank, and approval by any other
third party required by the Bank.

          No Waiver of Defaults; Warranties. This Amendment shall not be
construed as or be deemed to be a waiver by the Bank of existing defaults by the
Borrower, whether known or undiscovered. All agreements, representations and
warranties made herein shall survive the execution of this Amendment.

          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be considered an original, but when taken
together shall constitute one document.

          Authorization. The Borrower represents and warrants that the
execution, delivery and performance of this Amendment and the documents
referenced herein are within the authority of the Borrower and have been duly
authorized by all necessary action.

          Transferable Record. The agreement and note, as amended, is a
“transferable record” as defined in applicable law relating to electronic
transactions. Therefore, the holder of the agreement and note, as amended, may,
on behalf of Borrower, create a microfilm or optical disk or other electronic
image of the agreement and note, as amended, that is an authoritative copy as
defined in such law. The holder of the agreement and note, as amended, may store
the authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

          Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.

[SIGNATURE(S) ON NEXT PAGE]

Page 2 of 3

--------------------------------------------------------------------------------




Dated as of November 15, 2006

Borrower name (Organization)

 

 

 

 

Itex Corporation

 

a Nevada Corporation

 

 

 

 

By:

/s/ Steven White

 

 

--------------------------------------------------------------------------------

 

Name and Title Steven M. White,

 

Chairman of the Board

 

 

 

 

 

 

 

Agreed to:

 

U.S. BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Timothy J. Flynn

 

 

--------------------------------------------------------------------------------

 

Name and Title Timothy J. Flynn, Vice President

 

 

 

 


--------------------------------------------------------------------------------




ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE

This Addendum is made part of the Revolving Credit Agreement and Note (the
“Agreement”) made and entered into by and between the undersigned borrower (the
“Borrower”) and the undersigned bank (the `Bank”) as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.

Amendments to Financial Information and Reporting Requirements. Financial
information and reporting requirements set forth in the Agreement are modified,
added, deleted or restated as more specifically set forth below. Financial
information and reporting requirements which are not modified, restated or
deleted below shall remain in full force and effect. Financial terms used in the
Amendment which are not specifically defined in the Amendment shall have the
meanings ascribed to them under generally accepted accounting principles. For
any Borrower or Guarantor who does not have a separate fiscal year end for tax
reporting purposes, the fiscal year will be deemed to be the calendar year.

Modification of Borrower Financial Information and Reporting. All Borrower
financial information and reporting requirements, whether set forth below or in
the Agreement, will be provided by Borrower, in form and content acceptable to
Bank, pertaining to Borrower.

Additional or Modified Financial Information and Reporting Requirements. The
following financial information and reporting requirements are hereby added or
restated:

Interim Financial Statements: Not later than 30 days after the end of each
fiscal quarter, interim financial statements, prepared by Borrower.

Amendments to Financial Covenants. Financial covenants set forth in the
Agreement are modified, added, deleted or restated as more specifically set
forth below. Financial covenants which are not modified, restated or deleted
below shall remain in full force and effect. Financial terms used in the
Amendment which are not specifically defined in the Amendment shall have the
meanings ascribed to them under generally accepted accounting principles. For
any Borrower or Guarantor who does not have a separate fiscal year end for tax
reporting purposes, the fiscal year will be deemed to be the calendar year.

Modification of Borrower Financial Covenants. All Borrower financial covenants,
whether set forth below or in the Agreement, will be maintained by Borrower (for
purposes of all existing, new and amended financial covenants, the “Subject
Party”).

Additional or Modified Financial Covenants. The following covenants are hereby
added or restated:

Collections. Notwithstanding any other provisions in the Agreement, Borrower
shall at all times hold proceeds of the Collateral, including all checks,
drafts, cash and other remittances and proceeds received in part or full payment
of or with respect to the Collateral (“Collections”), in an express trust for
Bank. Furthermore, at the sole discretion and direction of Bank, Debtor shall
immediately enter into a lockbox arrangement with :.nd acceptable tc Bank,
pursuant to which Bank shall be granted sole access to the post office box to
which account debtors shall be instructed to forward Collections. All
Collections shall constitute a payment to and the property of BaO and be
processed in accordance with such lockbox arrangement. Any Collections
inadvertently received by Borrower shall be immediately delivered to Bank in
precisely the form received (but endorsed by Borrower if necessary for
collection), and until such delivery, Borrower shall not commingle any such
Collections with any other funds or property of Borrower.

Deletion of Financial Covenants. The following financial covenants are hereby
deleted from the Agreement, as previously amended: Debit to Tangible Net Worth
Ratio.

--------------------------------------------------------------------------------




Dated as of November 15, 2006

 

 

 

 

(Non-Individual)

 

 

 

 

Itex Corporation

 

a/an Nevada Corporation

 

 

 

 

By:

/s/ Steven White

 

 

--------------------------------------------------------------------------------

 

Name and Title Steven M. White,
Chairman of the Board

 

 

 

 

Agreed to:

 

U.S. BANK N.A.

 

 

 

 

By:

/s/ Timothy J. Flynn

 

 

--------------------------------------------------------------------------------

 

Name and Title Timothy J. Flynn, Vice President

 


--------------------------------------------------------------------------------